ARNOLD, Justice
(dissenting).
The majority opinion holds that there was a substantial compliance with the terms of the statute sufficient to give the district court jurisdiction and gives a liberal construction thereto. This is in direct conflict with our previous decisions as will hereinafter more fully appear.
In the instant case notice of appeal to the District Court from the decree of distribution entered by the County Judge was timely served. The notice of appeal stated the appeal was being taken “on questions of law only”. Defendants in error filed their motion in District Court to dismiss the appeal on the grounds that the notice of appeal did not set forth or specify the particular grounds on which the appellants intended to rely, did not set forth any legal question for the District Court to determine, and, there being no appeal upon a question of fact, the District Court had no jurisdiction. To this motion to dismiss plaintiffs in error filed their response setting forth the question of law upon which their appeal was based and asked that such response be considered an amendment to the notice of appeal for all purposes. The District Court sustained the motion to dismiss appeal on the ground that it had not acquired jurisdiction to try the cause on appeal because the appellants had not perfected their appeal as provided by 58 O.S. 1951 § 725. This section requires that an appeal from an order of the County Court to the District Court upon a question of law must specify the question of law upon which the appeal was based.
In Adair v. Montgomery, 74 Okl. 21, 176 P. 911, a minor, by her next friend, filed exceptions to the final report of her guardian; the county court entered its order overruling the exceptions, approving the final report, and discharging the guardian; proper notice of appeal was given but the appeal bond was not filed until the eleventh day after the order complained of had been entered in county court. No reason for the delay in filing bond was given. We held that before the district court can hear and determine a cause appealed from county court its appellate jurisdiction must be invoked by a strict compliance with the requirements of the statute regulating appeals.
In Sutter v. Sockey, 97 Okl. 107, 223 P. 161, appellant attempted to appeal from an order of the county court determining heirs in a probate matter; no written notice was given stating whether the appeal was taken from a question of law or fact or both. It was held that the statute regulating appeals from county to district court must be strictly construed; that fo-r the district court to acquire jurisdiction the appeal must be taken within the time and in the manner prescribed by statute and that the attempted appeal was a nullity.
In Hines v. Armstrong, 182 Okl. 344, 77 P.2d 671, objections were filed to the final account of a guardian on the ground that certain investments made by the guardian had not been authorized or approved by the county court; the guardian filed motion for order nunc pro tunc approving the in*336vestments which was overruled; no appeal was taken within ten days from the order denying- motion for order nunc pro tunc; thereafter the county court upon hearing on the final account entered an order surcharging the unauthorized investments to the guardian; the guardian gave notice of appeal including therein the matter of denial of the motion for order nunc pro tunc as well as the order surcharging the investments. It was held that the denial of the motion for order nunc pro tunc was a final order affecting a substantial right and was final unless appealed from within ten days from the entry thereof as provided by statute; that the provisions of the statute are mandatory, strict compliance therewith must be had, and the district court acquired no jurisdiction of the nunc pro tunc matter.
We have never applied the liberal construction rule in appeals from the county court to the district court.
In the case of In re Benson, 178 Okl. 299, 62 P.2d 962, cited by the majority opinion as authority for the liberal construction rule, an appeal under firemen’s pension statutes was involved. The question was whether a right of appeal existed at all from the action of the Board of Trustees of the Firemen’s Relief and Pension Board to the district court. We held that the statute should be liberally interpreted so as to grant a right of appeal. The statute concerning appeals from county court to district court, involved in the instant case, clearly and specifically gives the right to appeal and sets for the requirements therefor. The Benson case is therefore not helpful here.
In the case of Transwestern Oil Co. v. Partain, 188 Okl. 97, 106 P.2d 263, cited by the majority opinion, which was an original action to review an award under the Workmen’s Compensation Act, the question involved was whether an order of Commissioner made without hearing before or approval of the entire Commission (as was required by the law existing at the time of the entry of the order), entered a few days before the effective date of the amendment to the Workmen’s Compensation Act granting right of appeal to the Commission en banc from the order of a trial Commissioner could be set aside after the effective date of such amendment and appeal to the Commission en banc granted. The question of the right to appeal to the Commission en banc at all was involved. We held that inasmuch as the first order was made during the transition period just prior to the effective date of the new act, that as all parties had treated the first order as tentative only, that as the first order did not comply with the law then existing in that it was signed by only one Commissioner, the order could be set aside and appeal to the Commission en banc allowed; that a reasonable interpretation of the statute involved would not preclude the complainant from his right of appeal to the Commission en banc. This case is likewise not helpful here.
In the case of Taylor v. Langley, 188 Okl. 646, 112 P.2d 411, likewise an original action to review an award under the Workmen’s Compensation Act, proper notice of intention to file such petition for review was filed within proper time both before the Commission and this court, but the appeal bond required by statute to be approved by the Secretary of the Industrial Commission was originally filed in this Court without first obtaining such approval of the Secretary; we allowed the bond to be withdrawn, the proper approval of the Secretary secured, and the bond refiled here. It was contended that the filing of the bond first in this qourt without obtaining the necessary approval divested this court of jurisdiction. We held that the filing of the bond was not jurisdictional but to secure the claimant in his award; that to give the statute a literal interpretation would result in an absurd consequence; that the filing of the petition for review with copy of the award complained of within proper time and after proper notice gave this court jurisdiction and having obtained jurisdiction this court could allow subsequent withdrawal of the bond to obtain the required approval. This case also makes the statement that statutes giving the right of appeal are to be liberally construed but the above statement shows that the case is not in point here; everyone admits that an appellate court having once obtained jurisdic*337tion can permit such amendments as it may deem just, and that is true in appeals from county courts to district courts. The point here is whether the district court ever obtained jurisdiction so as to permit amendments. The case therefore gives us no assistance.
In Harjo v. Aubrey, 184 Okl. 344, 87 P. P.2d 140, cited by the majority opinion, a proper notice of appeal from an order of the county court determining heirs was given but through mistake of law by the county judge appeal bond was not filed within ten days. We held that the jurisdictional requisite to an appeal is the service and filing of proper notice, that giving bond is not jurisdictional, and as the district court acquired jurisdiction by the proper notice being given it may authorize the filing of bond on such terms as may be just.
All the cases hold that having once acquired jurisdiction for any purpose the district court may permit amendments to be made such as it deems proper. For instance, if a notice of appeal stated the appeal was to be taken on “questions of law and fact”, inasmuch as tjie statute does not require the questions of fact to be enumerated, the district court would acquire jurisdiction for all purposes and could thereafter permit amendments to be made specifically designating the question of law to be decided. In the instant case, as stated above, the question is whether the notice was sufficient to give the district court jurisdiction for any purpose; that notice specified only “question of law” without enumerating, as required by statute, what the question was.
In the case of In re Pierce’s Guardianship, 180 Okl. 544, 71 P.2d 464, proper notice of appeal was given but no appeal bond was filed. Without objection the parties proceeded to trial de novo in district court and thereafter for the first time on appeal to this court raised the question of no appeal bond having been filed. We held that where proper notice of appeal has been given and the attention of the district court is not called to the lack of appeal bond the right to object to lack of such bond is waived.
In In re Cary’s Estate, 177 Okl. 259, 58 P.2d 533, cited by the majority opinion attack was made upon the notice of appeal because it did not state the court to which the appeal was taken, but the appeal bond did. We held that the statutes do not require that either the notice or the appeal bond specify to which court the appeal is taken and that the mention of the district court in the appeal bond was sufficient to give such court jurisdiction.
In the case of In re Wagoner’s Estate, 189 Okl. 654, 118 P.2d 1033, cited by the majority opinion, the notice of appeal specified as grounds only the sufficiency of the evidence to sustain the order, which is, of course, a question of law; the district court on trial de novo without objection of the parties took evidence on and decided questions of fact as well as the question of law specified in the notice; appeal was taken to this court on the ground that under the notice the district court had jurisdiction to decide questions of law alone. We held that while the statute regulating appeal must be strictly complied with, the district court after once acquiring jurisdiction (as it admittedly did under the notice given) may determine every issue relevant to the controversy when the same is submitted by agreement or without objection on the part of the litigants.
The case of Flynn v. Vanderslice, 172 Okl. 320, 44 P.2d 967, cited by the majority opinion, was an action in ejectment wherein a collateral attack was attempted upon an order of the county court admitting will to probate after an appeal from such order had been dismissed for want of prosecution. The court held that such collateral attack could not be made. The case is not in point here.
We have never heretofore departed from the rule that to give the district court jurisdiction of an appeal from an order of the county court there must be strict compliance with the statute regarding the giving of notice of appeal. The statute states that questions of law must be specifically set forth. This the notice in the instant case did not do. There was no strict compliance with the statute. If, as pointed out above, the notice had stated an appeal was *338being taken on questions of law and fact the district court would have acquired jurisdiction and could have permitted an amendment to specify the question of law. To hold, as the majority opinion docs, that there was substantial compliance with the statute under a liberal construction thereof is to depart from our firmly established rule. To do so we must overrule all cases heretofore decided on the point.